DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2020, has been entered.

In the response filed October 27, 2020, the Applicant amended claims 1, 5, 6, 10, 15, and 19; and canceled claims 4 and 13.  Claims 1-3, 5-12, and 14-19 are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-12, and 14-19 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12, and 14-19, are rejected under 35 U.S.C. 103 as being unpatentable over Kuttuva (US 2013/0006848 A1) in view of Nakano et al. (US 2015/0262221 A1), hereinafter Nakano, and Bradley et al. (US 2014/00067958 A1), hereinafter Bradley.
Regarding claim 1, Kuttuva discloses an information processing method, the method comprising: generating a first information identification code according to first information, the first information representing an information source (Par. [0148], QR code, “first information identification code,” of a user is generated, “first information representing an information source”); 
providing an information service interface of an application to a terminal based on a scanning operation, by the terminal which runs the application, of the first information identification code (Par. [0148], code is scanned, option is provided to user interface to add as a friend, “providing an information service interface of an application to a terminal based on a scanning operation”); 
receiving a first request from the terminal, in response to a triggering operation on prompt information provided on the information service interface (Par. [0151], Fig. 14, once code is scanned, “triggering operation,” user can be added, friended, followed, etc.), and allowing a terminal user of the terminal to follow an information service, associated with the first 
Kuttuva does not explicitly disclose recording the first information and tracking and obtaining conversion information of the information source according to the first information; 
in response to the terminal user being registered with an application service account in the application by using a terminal user account, generating a second information identification code according to the first information representing the information source and second information being a hash value representing the terminal user account, wherein the application service account being used to push followed information to the terminal user;
providing the second information identification code to the terminal; 
in response to a scanning operation, by the terminal, of the second information identification code, and a triggering operation on second prompt information provided on the information service interface, receiving a second request from the terminal, the second request carrying the second information and being an account binding request; and 
identifying the terminal user account corresponding to the second information according to a preset policy, automatically establishing an association between the terminal user account and the application service account, and tracking and obtaining a user behavior of the terminal user in the application service account according to the second information.
Nakano teaches recording the first information and tracking and obtaining conversion information of the information source according to the first information (Par. [0069]); second 
Bradley teaches in response to the terminal user being registered with an application service account in the application by using a terminal user account (Par. [0051], user registration with the system), generating a second information identification code according to the first information representing the information source and second information (Par. [0137], personal code generated for a registered account) being a hash value representing the terminal user account (Par. [0249], codes are implemented using hash data structures), wherein the application service account being used to push followed information to the terminal user (Par. [0042], notifications and content sent to subscribed user);
providing the second information identification code to the terminal; in response to a scanning operation, by the terminal, of the second information identification code (Par. [0137], personal code scanned by another), and a triggering operation on second prompt information provided on the information service interface, receiving a second request from the terminal, the second request carrying the second information and being an account binding request (Par. [0137], scanned user account joined onto friend list of personal code user; Par. [0145], requires verification from user to confirm user wishes to enroll and/or subscribe to the associated service); and 
identifying the terminal user account corresponding to the second information according to a preset policy, automatically establishing an association between the terminal user account and the application service account (Par. [0145], once user is confirmed and enrolled in particular subscription or enrollment service, configured to receive trigger and/or condition specifications), and tracking and obtaining a user behavior of the terminal user in the application 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code scanning system of Kuttuva to include the conversion recording abilities of Nakano as a need exists to provide a better performance metrics of scanned codes (Nakano, Par. [0098]).  Tracking conversions with scanned codes would enable a system to provide better performance metrics of connections made between users. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code scanning system of Kuttuva and Nakano to include the conversion recording abilities of Bradley as a need exists to provide a user of an information acquisition system for a convenient way to become affiliated with other users of that system (Bradley, Par. [0002]).  Tracking conversions with scanned codes would enable a system to provide better performance metrics of connections made between users.  The known technique of linking different user accounts as taught in Bradley is applicable to the system of Kuttuva as they both share characteristics and capabilities, namely, they are directed to scanning codes and determining associations between accounts linked to the codes.
Regarding claim 2, Kuttuva does not explicitly disclose wherein the conversion information of the information source comprises: a quantity of terminal users that are converted into at least one terminal by using at least one information channel.  Nakano discloses wherein the conversion information of the information source comprises: a quantity of terminal users that are converted into at least one terminal by using at least one information channel (Par. [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code scanning system of Kuttuva to include the conversion 
Regarding claim 3, Kuttuva discloses further comprising: identifying the terminal user according to the first information to obtain the information source corresponding to the first information identification code (Par. [0148], code identifying user to add as friend is scanned).
Regarding claim 5, Kuttuva does not explicitly disclose wherein the followed information pushed to the terminal user comprises information about at least one from among: a promotion effect of the followed information, a conversion rate of the followed information, and consumption of the terminal user account.  Nakano teaches wherein the followed information pushed to the terminal user comprises information about at least one from among: a promotion effect of the followed information, a conversion rate of the followed information, and consumption of the terminal user account (Par. [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code scanning system of Kuttuva to include the conversion recording abilities of Nakano as a need exists to provide a better performance metrics of scanned codes (Nakano, Par. [0098]).  Tracking conversions with scanned codes would enable a system to provide better performance metrics of connections made between users.
Regarding claim 6, Kuttuva does not explicitly disclose wherein the second request further carries the first information, to track and obtain the conversion information of the information source according to the first information.  Nakano teaches wherein the second request further carries the first information, to track and obtain the conversion information of the information source according to the first information (Par. [0069]).  It would have been obvious 
Regarding claim 7, Kuttuva does not explicitly disclose wherein the conversion information of the information source comprises at least one from among: a quantity of terminal users that are converted into at least one terminal by using at least one information channel.  Nakano teaches wherein the conversion information of the information source comprises at least one from among: a quantity of terminal users that are converted into at least one terminal by using at least one information channel (Par. [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code scanning system of Kuttuva to include the conversion recording abilities of Nakano as a need exists to provide a better performance metrics of scanned codes (Nakano, Par. [0098]).  Tracking conversions with scanned codes would enable a system to provide better performance metrics of connections made between users.
Regarding claim 8, Kuttuva discloses further comprising: identifying the terminal user according to the first information to obtain the information source corresponding to the first information identification code (Par. [0148], code identifying user to add as friend is scanned).
Regarding claim 9, Kuttuva discloses wherein the first request is based on scanning of the first information identification code (Par. [0148], code is scanned, option is provided to user interface to add as a friend, “providing an information service interface of an application to a terminal based on a scanning operation”).
Regarding claim 10, Kuttuva discloses a server, the server comprising: at least one memory operable to store program code; and at least one processor operable to read the program code, and operate as instructed by the program code, the program code including: first identification code generation code configured to cause at least one of said at least one processor to generate a first information identification code (Par. [0148], QR code, “first information identification code,” of a user is generated, “first information representing an information source”) according to first information;
providing an information service interface of an application to a terminal based on a scanning operation, by the terminal which runs the application, of the first information identification code (Par. [0148], code is scanned, option is provided to user interface to add as a friend, “providing an information service interface of an application to a terminal based on a scanning operation”); 
receiving a first request from the terminal, in response to a triggering operation on prompt information provided on the information service interface (Par. [0151], Fig. 14, once code is scanned, “triggering operation,” user can be added, friended, followed, etc.), and allowing a terminal user of the terminal to follow an information service, associated with the first information identification code (Par. [0148], code is scanned, option is provided to user interface to add as a friend, “allowing a terminal user of the terminal to follow an information service”), provided via the application, the first request carrying the first information (Par. [0148], code identifying user to add as friend is scanned).
Kuttuva does not explicitly disclose recording the first information and tracking and obtaining conversion information of the information source according to the first information; 

providing the second information identification code to the terminal; 
in response to a scanning operation, by the terminal, of the second information identification code, and a triggering operation on second prompt information provided on the information service interface, receiving a second request from the terminal, the second request carrying the second information and being an account binding request; and 
identifying the terminal user account corresponding to the second information according to a preset policy, automatically establishing an association between the terminal user account and the application service account, and tracking and obtaining a user behavior of the terminal user in the application service account according to the second information.
Nakano teaches recording the first information and tracking and obtaining conversion information of the information source according to the first information (Par. [0069]); second information being a hash value representing the terminal user account (Par. [0060], personal identification information may be hashed to protect users' privacy).  
Bradley teaches in response to the terminal user being registered with an application service account in the application by using a terminal user account (Par. [0051], user registration with the system), generating a second information identification code according to the first information representing the information source and second information (Par. [0137], personal code generated for a registered account) being a hash value representing the terminal user 
providing the second information identification code to the terminal; in response to a scanning operation, by the terminal, of the second information identification code (Par. [0137], personal code scanned by another), and a triggering operation on second prompt information provided on the information service interface, receiving a second request from the terminal, the second request carrying the second information and being an account binding request (Par. [0137], scanned user account joined onto friend list of personal code user; Par. [0145], requires verification from user to confirm user wishes to enroll and/or subscribe to the associated service); and 
identifying the terminal user account corresponding to the second information according to a preset policy, automatically establishing an association between the terminal user account and the application service account (Par. [0145], once user is confirmed and enrolled in particular subscription or enrollment service, configured to receive trigger and/or condition specifications), and tracking and obtaining a user behavior of the terminal user in the application service account according to the second information (Par. [0085], [0088], linked user accounts are tracked to determine behavior, user tracking data is accumulated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code scanning system of Kuttuva to include the conversion recording abilities of Nakano as a need exists to provide a better performance metrics of scanned codes (Nakano, Par. [0098]).  Tracking conversions with scanned codes would enable a system to provide better performance metrics of connections made between users. 

Regarding claim 11, Kuttuva does not explicitly disclose wherein the conversion information of the information source comprises: a quantity of terminal users that are converted into at least one terminal by using at least one information channel.  Nakano discloses wherein the conversion information of the information source comprises: a quantity of terminal users that are converted into at least one terminal by using at least one information channel (Par. [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code scanning system of Kuttuva to include the conversion recording abilities of Nakano as a need exists to provide a better performance metrics of scanned codes (Nakano, Par. [0098]).  Tracking conversions with scanned codes would enable a system to provide better performance metrics of connections made between users.
Regarding claim 12, Kuttuva discloses further comprising: identifying the terminal user according to the first information to obtain the information source corresponding to the first information identification code (Par. [0148], code identifying user to add as friend is scanned).
Regarding claim 14, Kuttuva does not explicitly disclose wherein the followed information pushed to the terminal user comprises information about at least one from among: a promotion effect of the followed information, a conversion rate of the followed information, and consumption of the terminal user account.  Nakano teaches wherein the followed information pushed to the terminal user comprises information about at least one from among: a promotion effect of the followed information, a conversion rate of the followed information, and consumption of the terminal user account (Par. [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code scanning system of Kuttuva to include the conversion recording abilities of Nakano as a need exists to provide a better performance metrics of scanned codes (Nakano, Par. [0098]).  Tracking conversions with scanned codes would enable a system to provide better performance metrics of connections made between users.
Regarding claim 15, Kuttuva does not explicitly disclose wherein the second request further carries the first information, to track and obtain the conversion information of the information source according to the first information.  Nakano teaches wherein the second request further carries the first information, to track and obtain the conversion information of the information source according to the first information (Par. [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code scanning system of Kuttuva to include the conversion recording abilities of Nakano as a need exists to provide a better performance metrics of scanned codes (Nakano, Par. [0098]).  Tracking conversions with scanned codes would enable a system to provide better performance metrics of connections made between users.
Regarding claim 16, Kuttuva does not explicitly disclose wherein the conversion information of the information source comprises at least one from among: a quantity of terminal users that are converted into at least one terminal by using at least one information channel.  Nakano teaches wherein the conversion information of the information source comprises at least one from among: a quantity of terminal users that are converted into at least one terminal by using at least one information channel (Par. [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code scanning system of Kuttuva to include the conversion recording abilities of Nakano as a need exists to provide a better performance metrics of scanned codes (Nakano, Par. [0098]).  Tracking conversions with scanned codes would enable a system to provide better performance metrics of connections made between users.
Regarding claim 17, Kuttuva discloses further comprising: identifying the terminal user according to the first information to obtain the information source corresponding to the first information identification code (Par. [0148], code identifying user to add as friend is scanned).
Regarding claim 18, Kuttuva discloses wherein the first request is based on scanning of the first information identification code (Par. [0148], code is scanned, option is provided to user interface to add as a friend, “providing an information service interface of an application to a terminal based on a scanning operation”).
Regarding claim 19, Kuttuva discloses a non-transitory computer storage medium, the computer storage medium storing computer executable instructions, which, when executed by a computing apparatus, cause the computing apparatus to: generate a first information identification code according to first information, the first information representing an 
providing an information service interface of an application to a terminal based on a scanning operation, by the terminal which runs the application, of the first information identification code (Par. [0148], code is scanned, option is provided to user interface to add as a friend, “providing an information service interface of an application to a terminal based on a scanning operation”); 
receiving a first request from the terminal, in response to a triggering operation on prompt information provided on the information service interface (Par. [0151], Fig. 14, once code is scanned, “triggering operation,” user can be added, friended, followed, etc.), and allowing a terminal user of the terminal to follow an information service, associated with the first information identification code (Par. [0148], code is scanned, option is provided to user interface to add as a friend, “allowing a terminal user of the terminal to follow an information service”), provided via the application, the first request carrying the first information (Par. [0148], code identifying user to add as friend is scanned).
Kuttuva does not explicitly disclose recording the first information and tracking and obtaining conversion information of the information source according to the first information; 
in response to the terminal user being registered with an application service account in the application by using a terminal user account, generating a second information identification code according to the first information representing the information source and second information being a hash value representing the terminal user account, wherein the application service account being used to push followed information to the terminal user;
providing the second information identification code to the terminal; 

identifying the terminal user account corresponding to the second information according to a preset policy, automatically establishing an association between the terminal user account and the application service account, and tracking and obtaining a user behavior of the terminal user in the application service account according to the second information.
Nakano teaches recording the first information and tracking and obtaining conversion information of the information source according to the first information (Par. [0069]); second information being a hash value representing the terminal user account (Par. [0060], personal identification information may be hashed to protect users' privacy).  
Bradley teaches in response to the terminal user being registered with an application service account in the application by using a terminal user account (Par. [0051], user registration with the system), generating a second information identification code according to the first information representing the information source and second information (Par. [0137], personal code generated for a registered account) being a hash value representing the terminal user account (Par. [0249], codes are implemented using hash data structures), wherein the application service account being used to push followed information to the terminal user (Par. [0042], notifications and content sent to subscribed user);
providing the second information identification code to the terminal; in response to a scanning operation, by the terminal, of the second information identification code (Par. [0137], personal code scanned by another), and a triggering operation on second prompt information 
identifying the terminal user account corresponding to the second information according to a preset policy, automatically establishing an association between the terminal user account and the application service account (Par. [0145], once user is confirmed and enrolled in particular subscription or enrollment service, configured to receive trigger and/or condition specifications), and tracking and obtaining a user behavior of the terminal user in the application service account according to the second information (Par. [0085], [0088], linked user accounts are tracked to determine behavior, user tracking data is accumulated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code scanning system of Kuttuva to include the conversion recording abilities of Nakano as a need exists to provide a better performance metrics of scanned codes (Nakano, Par. [0098]).  Tracking conversions with scanned codes would enable a system to provide better performance metrics of connections made between users. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code scanning system of Kuttuva and Nakano to include the conversion recording abilities of Bradley as a need exists to provide a user of an information acquisition system for a convenient way to become affiliated with other users of that system (Bradley, Par. [0002]).  Tracking conversions with scanned codes would enable a system to provide better performance metrics of connections made between users.  The known technique 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621